Title: From Alexander Hamilton to Samuel Smith, 15 September 1794
From: Hamilton, Alexander
To: Smith, Samuel


[War Department, September 15, 1794. “You will ere this (I presume) have received from the Governor of Maryland information and instructions respecting the assembling of all the Militia of that State destined to act against the Insurgents. The place of ultimate rendezvous is, Fort Cumberland. The whole are to assemble there as fast as they can be ready. I request that you will immediately open a correspondence with Governor Lee of Virginia, who will be at Winchester, advising him of the situation and progress of the Militia under your command, and that you will pursue such instructions as you may receive from him in order to the intended cooperation between the Militia of Virginia and Maryland. With a view of this it may be adviseable for you to take without delay some interior position of which I shall be glad to be informed. It will be satisfactory, to hear frequently from you concerning your situation and prospects. A careful mustering & Inspection in the first instance is of great importance, that every deficiency may be truly ascertained & supplied without waste. You are confided on to make all arrangements requisite to order & consequent economy.” Letter not found.]
